Citation Nr: 1242870	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a head and neck injury, to include headaches and nightmares.

2.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan. 

In June 2007, a hearing on appeal was held in Detroit before the undersigned, who is the Veterans Law Judge designated by the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing has been produced and has been included in the claims folder for review. 

In November 2007 and again in September 2011, the Board remanded the issues on appeal for additional development.  The case has been returned to the Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for the residuals of a head and neck injury, to include headaches and nightmares and entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  The record shows that an addendum opinion concerning a psychiatric disorder was provided by a VA examiner.  It was stated that the Veteran's depressive disorder was not caused by the low back injury.  No rationale was provided, and the examiner did not address whether his depressive disorder is aggravated by the service-connected back disorder as was mandated in the Board's September 2011 remand.  Additionally, the examiner was to address the inservice notation of the Veteran having a flat depressed affect in January 1989.  The examiner stated that he could not locate the Axis I diagnosis of depressive disorder and could not comment without resorting to speculation.  The Board indicated that there was a notation of a flat depressed affect in January 1989 and the examiner should comment on that.  This notation is located in the service treatment records on January 17, 1989 at the Friedberg Health Center.  A remand is required to obtain an addendum opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the claim for service connection for residuals of a head and neck injury, the Veteran contends that he has had headaches since his injury in service.  (See hearing transcript).  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss experienced headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board notes that the Veteran was hospitalized for two weeks during service for his head and neck injury and that he noted a history of headaches during his separation examination report in January 1989.  When he underwent a VA psychiatric examination in May 2009, the Veteran reported a history of a gunshot wound to the head in 1993 which required one day of treatment.  When the Veteran was examined in July 2009, the examiner indicated that the only residual of the inservice head and neck injury is headaches.  The examiner went on to state that the headaches were due to a gunshot wound.  The examiner did not address the Veteran's notation of headaches in 1989 during service and offered no rationale as to why the current headaches are attributable to the reported gunshot wound.  The Board finds the July 2009 opinion to be inadequate and a remand is necessary to obtain an addendum opinion.  

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the service treatment records to provide a negative opinion).  This evidence should be reviewed and taken into consideration when forming the medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  First, obtain and associate with the claims file all updated VA treatment records.  

2.  Then return the claims file to the VA examiner who conducted the November 2011 examination.  If the examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination.  

The examiner should review the file completely and offer an opinion as to the etiology of the Veteran's depression, to include whether it is at least as likely as not (a 50 percent probability or greater) that any depressive disorder is related to the Veteran's military service or is due to or aggravated by his service-connected low back disorder.  The examiner should address the inservice notation of the Veteran having a flat depressed affect in January 1989.  Complete rationale must be provided. If the requested opinion(s) cannot be provided, then the examiner(s) must explain why in his or her examination report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner must state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Then return the claims file to the VA examiner who conducted the July 2009 examination.  If the examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination.  

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following: 

a) Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his headaches, is it at least as likely as not (at least a 50 percent probability) that the Veteran's current headache disorder had its onset during service, or is in any other way causally related to his active service?  Complete rationale must be provided for any opinions or conclusions reached.  

b)  If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the 

case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


